Graham, Judge,
delivered the opinion of court:
The facts are fully stated in the findings. The suit involves two claims by a subcontractor. There does not seem to have been any privity between plaintiff and the Government in either claim. But, however this may be, both claims are informal, and enforceable only under the Dent Act. Each claim was at different times presented to and rejected by the Board of Contract Adjustment of the War Department, and in neither case was any appeal taken from that decision to the Secretary of War. The claims not having *318been passed upon by the Secretary of War, this court is without jurisdiction. See United States Bedding Co. v. United States, 55 C. Cls. 459.
The petition should be dismissed, and it is so ordered.
Sinnott, Judge; Geeen, Judge; Moss, Judge; and Booth, Chief Justice, concur.